DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on May 10, 2022 is acknowledged. Claims 1-21 remain pending. Applicant amended claims 1, 3-5, 7, 12 and 14-17.
Information Disclosure Statement
The IDS submitted on March 16, 2022 is being considered by the examiner.
Response to Arguments
The amendment necessitated the new grounds of rejection set forth below. Consequently, Applicant’s arguments with respect to the patentability of the claims are moot. 
Claim Objections
Claim 14 is objected to because of the following informalities:  
The limitation “a first plurality of location-specific machine-readable information tags” is spelled inconsistently in claim 14. The claim also recites “plurality of first location-specific machine-readable information tags” (i.e. the “first” is situated at different places within the limitation).   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is indefinite for multiple reasons. First, it is unclear how a processor can be configured to “detect” the presence of one or more antineoplastic agents. While a processor can process the results of an assay or a detector, the processor itself cannot perform any detection. Second, the configuration that the claim intends to encompass is indefinite. According to claim 1, it is the instructions stored in the memory as well as scanned machine-readable data that prompt the processor to conduct many of its functions. The processor itself is not hardwired to conduct said functions. That said, the scope of the limitation “the processor is configured to…” recited in claim 5 is indefinite. It is unclear whether the claim intends to recite that the processor is hardwired to detect the presence of one or more antineoplastic agents, or whether the claim simply intends to recite an ability of the processor to detect the presence of one or more antineoplastic agents, provided that it is instructed to do so*. For examination purposes, the latter will be assumed, meaning that any general-purpose processor of an automated assay instrument satisfies the subject matter of the claim.  
*Because the function recited in claim 5 is not tied to the memory or the machine readable data, prior art need not disclose a device detecting the presence of one or more antineoplastic agents to reject the claim. The subject matter of the claim is satisfied if the prior art teaches a processor that CAN (i.e. is configured to) detect the presence of one or more antineoplastic agents, provided that the appropriate protocol prompts the processor to detect the presence of one or more antineoplastic agents. 
Claim 10 is indefinite because the nexus between the last two steps of the claim is indefinite. According to the claim, the device displays an instruction for a user to scan the first machine-readable data at the first optical scanner (i.e. the user causes the first optical scanner to image the data), yet the claim also specifies that the device (not the user) causes the first optical scanner to image the first machine-readable data. It is unclear what entity (the user or the device) prompts the first optical scanner to scan/image the first machine-readable data.  
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 fails to further limit the claimed invention because the subject matter of the claim is evident. The claimed tag location refers to a specific location (i.e. it cannot exist at multiple locations). Naturally, it must be “remote” from at least some of the test locations. 
If Applicant contends that all of the test locations could potentially be within a vicinity of one another such that no test location is “remote” from any other test location, then the claim would be rejected under 35 U.S.C. 112(b) due to the limitation “remote” being indefinite.   
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO 2017/2228333 A1) in view of Adams (US 2018/0259429 A1).
With respect to claim 1, Xie et al. disclose a hazardous contamination (see [0026] disclosing that the device analyzes environmental samples) detection device comprising (see Fig. 1B): 
a housing 130 configured to receive an assay cartridge 140 at least partially within the housing, the assay cartridge containing an assay (see [0008]); 
an optical sensor within the housing positioned to detect changes in optical characteristics of the assay following application of a test sample to the assay (see [0007]), the optical sensor configured to generate a signal indicating the detected changes in optical characteristics of the assay (see [0007]); 
a first optical scanner 122 (bar code scanner) configured to image first machine-readable data from an object (e.g. bar code on the cartridge, bar code on a sample container used to collect a sample) external to the housing (see [0007] and Fig. 1A); 
a second optical scanner 340 within the housing configured to image second machine-readable data from the assay cartridge when it is at least partially received within the housing (see [0071]); 
at least one processor (see [0007]); and 
a memory (see [0007]) having instructions stored thereon that configure the at least one processor to: 
determine, based on the first machine-readable data imaged at the first optical scanner, information related to the sample associated with the assay cartridge (see [0007] and [0045]);
determine, based on the second machine-readable data imaged at the second optical scanner, additional information (e.g. operating processes) associated with the assay (see [0071]); 
determine a test result based at least partly on the additional information and the signal generated by the optical sensor (see [0071]); and 
automatically store the test result in association with the location information in the memory (see [0012], [0073] and [0075]).  
The device disclosed by Xie et al. differs from the claimed invention in that Xie et al. do not disclose that the processor uses the first machine-readable data to determine location information identifying a surface from which the test sample was collected. However, when conducting environmental sample analysis, it is well-known in the art to collect information regarding the origin of the sample to enable one to associate the sample with a source/area of contamination. For example, Adams discloses a method of conducting environmental sample analysis, wherein the method comprises the steps of collecting a sample using a container comprising a barcode, and encoding the barcode with information regarding the sample’s origin (e.g. GPS location) (see [0088]). In light of the disclosure of Adams, it would have been obvious to one of ordinary skill in the art to provide a sample container with a barcode when collecting an environmental sample as taught by Xie et al., and subsequently encode the barcode with information regarding the origin of the sample (location information) after collecting the sample. If the modification is made, then the processor of the Xie et al. device would be configured to determine the location information by imaging the barcode. While Adams does not explicitly disclose that the origin of the sample is as specific as a surface from which the sample was collected, depending on the nature of the sample being collected as well as the size of the sampling area, it would have been obvious to one of ordinary skill in the art to specify the origin of the sample to a surface (e.g. dirt at GPS coordinate x).     
With respect to claim 2, as indicated above, the at least one processor is configured to use the additional information to establish operating parameters of the hazardous contamination detection device (see also [0071]).  
With respect to claim 3, the signal generated by the optical sensor is indicative of a positive or negative result corresponding to the assay (see [0026]). Naturally, the processor, which reads/analyzes the assay (see [0026]), is configured to identify the positive/negative result.  
With respect to claim 4, the additional information, via way of specifying the assay to be conducted (see [0028] and [0071]), identifies the contaminant to be analyzed (i.e. an assay must be specific for the contaminant of interest). Naturally, the processor is configured identify the contaminant from the additional information. 
With respect to claim 5, the claim is indefinite, as discussed above. That said, provided that the assay to be conducted involves the presence of one or more antineoplastic agents, and the memory and/or the additional information comprises instructions for such an assay, the processor would be configured to detect the presence of said one or more antineoplastic agents. 
With respect to claim 6, the at least one processor is configured by the memory to store the additional information in association with the test result (see [0012], [0073] and [0075]).  
With respect to claim 7, the additional information comprises an operating parameter for the hazardous contamination detection device corresponding to the assay, as discussed above (see also [0071]). Naturally, the processor is configured to identify the operating parameter, given that the processor carries out the assay.   
With respect to claim 8, the Xie et al. device further comprises a communication module configured for wireless data transmission (see [0029]), wherein the instructions further configure the at least one processor to cause the communication module to wirelessly transmit, to a remote data store, the test result in association with the location information (see [0029]).  
With respect to claim 9, the first optical scanner and the second optical scanner each comprises a barcode scanner (see [0043] and [0071]).  
With respect to claim 10, the detection device further comprises a display (see [0027]) and a sensor configured to detect insertion of the assay cartridge into the housing (see [0027] and [0071]), wherein the instructions further configure the at least one processor to: 
detect insertion of the assay cartridge into the housing (see [0027] and [0071]); and 
image the first machine-readable data (see [0033]).  
While Xie et al. do not disclose that the device is configured to display, in response to detecting insertion of the assay cartridge, an instruction to prompt a user to scan the first machine-readable data at the first optical scanner, given that the user scans the first machine-readable data (see [0056]), it would have been obvious to one of ordinary skill in the art to configure the device to prompt or remind the user to scan the first machine-readable data in case the user forgets to scan it or the user is not aware of the need to scan it.
With respect to claim 11, the device further comprises a sensor configured to detect insertion of the assay cartridge into the housing (see [0027] and [0071]), wherein the instructions further configure the at least one processor to: 
detect insertion of the assay cartridge in the housing (see [0071]); and 
cause the second optical scanner to image the second machine-readable data (see [0071]).  
With respect to claim 13, the first optical scanner 122 is housed within a module 120 that is removably received within the housing 130 (see Fig. 1A).  
With respect to claim 14, Xie et al. also disclose a method of conducting location-specific testing for hazardous contaminants, the method comprising: 
identifying a plurality of first test locations for hazardous contaminant testing (see [0026] disclosing that environmental conditions can be tested), wherein the test locations are locations from which test samples are to be collected (to collect environmental samples, it is evident that test locations must first be identified)
generating a first plurality of location-specific machine-readable information tags (see [0045] disclosing “documented information” that is scanned by a barcode scanner);  
collecting a first sample from a first test location (a sample must be collected before it can be assayed); 
providing a first assay cartridge bearing a machine-readable information tag encoding additional machine-readable information identifying a contaminant that the first assay cartridge is configured to detect (each assay must be specific for a contaminant of interest) (see [0007], [0033], [0045] and [0056]); 
applying the first sample to a first assay disposed within the first assay cartridge (see [0032]); 
inserting the first assay cartridge into the hazardous contamination detection device (see Fig. 1B); 
scanning, at an optical scanner 122 of the hazardous contamination detection device, a location-specific machine-readable information tags (see [0033] and [0045]); and 
removing the first assay cartridge from the hazardous contamination detection device in response to an indication of a test result displayed by the hazardous contamination detection device (see [0085] and Fig. 4; in order for an additional test to be conducted using another assay cartridge, the first assay cartridge must be removed).  
While Xie et al. do not disclose that the first location-specific machine-readable information tag is associated with (e.g. identifies) the first test location, it would have been obvious to one of ordinary skill in the art to encode each of the location-specific machine-readable information tags with information regarding the origin of the sample (e.g. surface from which each sample was collected) at the time of sample collection. As discussed above, the modification would enable one to identify a source/location of environmental contamination.   
With respect to claim 15, Xie et al. further disclose sequentially conducting additional tests using additional assay cartridges (see [0085] and Fig. 4). While Xie et al. do not explicitly disclose that the additional tests are conducted on a plurality of samples collected from a plurality of test locations, it would have been obvious to one of ordinary skill in the art to conduct tests on samples collected from different environmental locations to map environmental contamination. 
With respect to claims 16 and 21, Xie et al. do not disclose that a sample can be initially collected in a sample container before the sample is applied to the assay cartridge. However, given that the testing can be performed in a laboratory remote from location of sample collection (see [0026] and [0034]), it would have been obvious to one of ordinary skill in the art to collect samples in suitable sample containers (e.g. vials), and dispense the samples from the sample containers to respective assay cartridges at the time/location of testing. Naturally, it would have been obvious to one of ordinary skill in the art to label the sample containers with the location-specific machine-readable information tags at the time of sample collection to enable identification of the samples in the sample containers. Moreover, the method would also naturally involve correlating a location-specific machine-readable information tag with additional machine-readable information on a given assay cartridge to enable the hazardous contamination detection device to correlate the individual assay cartridges to the samples.   
With respect to claim 17, the sample containers would be labeled with location-specific machine-readable information tags, as discussed above. Naturally, the location-specific machine-readable information tags would be “substantially” identical (i.e. they would all be barcodes comprising black lines on a white background). Regarding the limitation “stored at or near the corresponding second test location”, the limitation does not further limit the claimed method given that the subject matter being claimed is directed to “affixing” tags (where the tags have been stored prior to affixing the tags do not further limit the nature in which the tags are affixed). If Applicant intends the limitation to further limit the claimed method, the claim should further recite a method of storing the tags at the corresponding second test location prior to collecting the samples.  
With respect to claim 18, the claim does not further limit the claimed invention, as discussed above. Specifically, it is evident that a tag storage location (e.g. test location where a given sample was collected) is remote from at least some of the plurality of test locations (i.e. all other test locations).  
With respect to claim 19, the hazardous contamination detection device is a portable device, and sample collection and testing can be achieved contemporaneously (see [0025]). In such a case, an assay cartridge would be inserted into the hazardous contamination testing device at a test location, and the scanning would comprise scanning a machine-readable information tag affixed to a surface (surface of a sample container) located at said test location.  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Adams as applied to claims 1-11, 13-19 and 21 above, and further in view of Loscalzo et al. (US 2011/0295620 A1). 
With respect to claims 12 and 20, scanning the first location-specific machine-readable information tag causes, at least in part, the hazardous contamination detection device to optically analyze the assay to determine a test result (see [0033]), and store the test result in association with identification information in a memory (see [0007]). While Xie et al. do not disclose that data is stored as a CSV file, given that the hazardous contamination detection device is configured to process batches of samples (see [0034]), it would have been obvious to one of ordinary skill in the art to configure the processor to use the memory to store data corresponding to different samples in any suitable and efficient manner, including storing data as CSV a file (see [0064] of Loscalzo et al. disclosing exporting medical data in CSV format).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL S HYUN/Primary Examiner, Art Unit 1796